ROBINSON, C. J.
Like the case of State ex rel. Wilson v. First National Bank of Carterville, 180 Mo. 717, this action was begun by the same plaintiff, as collector, to recover of this defendant, the Joplin National Bank, certain personal taxes, aggregating the sum of $3,212.26, with interest and penalties added, alleged to be due to the State and county for the years 1897 and 1901, assessed and levied against defendant on account of its shares of stock duly listed by defendant’s chief officer, and delivered to the assessor for taxation.
*5At the trial, before the circuit court, judgment was rendered in favor of plaintiff and the case is brought here on defendant’s appeal. The questions involved in this case, as also the facts upon which it was determined, are in all essential particulars the same as in the case of the State ex rel. Wilson v. First National Bank of Carterville, supra. Upon the authority of that case,, and for the reasons given therein, the judgment rendered in this case should be reversed, and it is so ordered.
Marshall, Gantt, Burgess, Valliant and Fox, JJ., concur; Brace, J., dissents.